DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Examiner has not discovered prior art which fully teaches the apparatus recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Takano, (EP-2733937 A1) of which were cited in the previous office action of 12/14/2021.  However, the reference does not fully teach the particularly recited method set forth in claim 1  comprising: a memory; and a hardware processor coupled to the memory and configured to: acquire a three-dimensional virtual projection plane to which the first image and the second image are projectable, the three-dimensional virtual projection plane including at least a side surface that rises in a height direction from a ground contact surface of the vehicle; correct, in the height direction, a projection position of at least one of the first image and the second image to be projected to the virtual projection plane on a basis of a difference between the first height position and the second height position, the correction of the projection position being performed to align content of the first image and content of the second image with each other; and generate a three-dimensional composite image including the first image and the second image that have been aligned with each other in the height direction by the correction. claim 1 is allowed.  Claims 2, and 3 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619